127 F.3d 1096
Thomas Streams, Candace Streamsv.John Tamewitz, member of Pennsylvania State Police, PaulDestafano, as member of Pennsylvania State Police, RobertWeaver, as member of Pennsylvania State Police, LeonardHutchinson, as member of Pennsylvania State Police, LeonardMcChesney, as member of Pennsylvania State Police, FrankMonaco, as member of Pennsylvania State Police, MartinKnezovich, as member of Pennsylvania State Police
NO. 97-3081
United States Court of Appeals,Third Circuit.
Aug 26, 1997

Appeal From:  W.D.Pa. ,No.96cv00774 ,
Ziegler, J.


1
Affirmed.